

115 HR 7331 IH: To designate the facility of the United States Postal Service located at 11158 Highway 146 North in Hardin, Texas, as the “Lucas Lowe Post Office”.
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7331IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Mr. Babin (for himself, Mr. Weber of Texas, Ms. Granger, Mr. Conaway, Mr. Hurd, Mr. Vela, Mr. Thornberry, Mr. Veasey, Mr. Smith of Texas, Mr. Arrington, Mr. Carter of Texas, Mr. Cuellar, Mr. Poe of Texas, Ms. Jackson Lee, Mr. McCaul, Mr. Ratcliffe, Mr. Gene Green of Texas, Mr. Sessions, Mr. Olson, Mr. Hensarling, Mr. Cloud, Mr. Al Green of Texas, Mr. Culberson, Mr. Marchant, Mr. Gonzalez of Texas, Mr. Fortenberry, Mr. McClintock, Mr. Chabot, Mr. Bost, and Mr. Curtis) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 11158 Highway 146 North in Hardin, Texas, as the Lucas Lowe Post Office. 
1.Lucas Lowe Post Office 
(a)DesignationThe facility of the United States Postal Service located at 11158 Highway 146 North in Hardin, Texas, shall be known and designated as the Lucas Lowe Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lucas Lowe Post Office. 
